DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Terminal Disclaimer
The terminal disclaimer filed on 05/09/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patents 9,924,215; 9,571,875; 10,631,033 and 10,958,960 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rakib et al. (Pub No US 2009/0327894) in view of Carney et al. (Pub No US 2013/0198642). Hereinafter, referenced as Rakib and Carney, respectively.

Regarding claim 1, Rakib discloses a method comprising: 
receiving, from a primary content source (e.g. server 1004), primary content bound for a primary display (Paragraphs [0104] [0109] figure 10; server 1004 send video content to primary video display 1014); 
determining, based on the primary content, contextual data (e.g. metadata 1002) associated with the primary content (Paragraphs [0051] [0112]-[0114] figure 10; metadata 1002 associated with an object of interest, e.g. car 1040, house 1038, etc. in video 1000); 
determining, based on the contextual data (e.g. metadata 1002), secondary content (e.g. URL, price, etc.) configured for a secondary display (Paragraphs [0115]-[0118] figure 10; mobile device remote control 1050 presents metadata visual cues for the user to access metadata information about an object of interest, e.g. car 1040, house 1038, etc.); 
sending, to the secondary display (e.g. remote control 1050), the secondary content (Paragraphs [0115]-[0118] figure 10; mobile device remote control 1050 displays the object metadata 1062, e.g. car price, URL, etc.);
and causing output, via the secondary display of the secondary content (Paragraphs [0115]-[0118] figure 10; mobile device remote control 1050 displays the object metadata 1062, e.g. car price, URL, etc.).
However, it is noted that Rakib is silent to explicitly disclose automatically sending, to the secondary display, the secondary content. 
Nevertheless, in a similar field of endeavor Carney discloses automatically sending, to the secondary display, the secondary content (Paragraphs [0060] [0061] figure 4H; sending related item data to second screen device 302 manually by having the user select invitation 490, or automatically upon detection of a trigger on the video stream).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rakib by specifically providing the elements mentioned above, as taught by Carney, for the predictable result of automating the supplemental content presentation process without any need of a user input, and even allowing the user to set preferences as to which supplemental content items should be automatically send to the second device (Carney – paragraph [0061]).

Regarding claim 2, Rakib and Carney disclose the method of claim 1; moreover, Rakib discloses that the primary content comprises at least one of: streaming content, on-demand content, live television content, audio content, video content, augmented reality content, or virtual reality content (Paragraphs [0044] [0045] figure 12; video streaming, etc.).

Regarding claim 3, Rakib and Carney disclose the method of claim 1; moreover, Rakib discloses that the contextual data comprises at least one of: product data, brand data, logo data, or subject matter data (Paragraphs [0115]-[0118] figure 10; mobile device remote control 1050 presents metadata visual cues for the user to access metadata information about an object of interest, e.g. car 1040, house 1038, etc.).

Regarding claim 4, Rakib and Carney disclose the method of claim 1; moreover, Rakib discloses that determining the contextual data comprises performing, on the primary content, at least one of: object detection, object recognition, facial recognition, digital signature analysis, digital watermark analysis, digital fingerprint analysis, or processing metadata (Paragraphs [0050] [0113] figure 12; determining object metadata corresponding to the video frame).

Regarding claim 5, Rakib and Carney disclose the method of claim 1; moreover, Rakib discloses that determining secondary content (e.g. URL, price, etc.) comprises sending, to a database, a query comprise the contextual data (Paragraphs [0053] [0148] figure 12; metadata may be transferred on demand in response to querying the remote server for the metadata).

Regarding claim 6, Rakib and Carney disclose the method of claim 1; moreover, Rakib discloses that the secondary content comprises an advertisement (Paragraphs [0115]-[0118] [0152] figure 10; mobile device remote control 1050 displays the object metadata 1062, e.g. car price, URL, etc.).

Regarding claim 7, Rakib and Carney disclose the method of claim 1; moreover, Rakib discloses that the secondary display comprises a user interface, the method further comprising receiving, via the user interface, a user input associated with the secondary content (Paragraphs [0115]-[0118] figure 10; mobile device remote control 1050 presents metadata visual cues for the user to access metadata information about an object of interest, e.g. car 1040, house 1038, etc.).


Regarding claims 8-14, Rakib and Carney disclose all the limitations of claims 8-14; therefore, claims 8-14 are rejected for the same reasons stated in claims 1-7, respectively.

Regarding claims 15-20, Rakib and Carney disclose all the limitations of claims 15-20; therefore, claims 15-20 are rejected for the same reasons stated in claims 1-6, respectively.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNIOR O MENDOZA whose telephone number is (571)270-3573. The examiner can normally be reached Mon-Fri 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNIOR O MENDOZA/Primary Examiner, Art Unit 2423